IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM MCGINNIS AND ROSE MARIE             : No. 107 MAL 2022
MCGINNIS                                    :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
W.B. HOMES, INC., ANTONIO COLETTA,          :
LLC, WILLIAM J. BONENBERGER,                :
HOWARD LYNCH PLASTERING, LLC,               :
OMNIA GROUP ARCHITECTS, LLC,                :
OMNIA GROUP, INC., PENN GWYN, LP,           :
THORNBY DEVELOPMENT CORP., W.B.             :
HOMES DEVELOPMENT CO, INC.                  :
                                            :
                                            :
PETITION OF: OMNIA GROUP, INC.              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.